Order entered March 31, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01392-CV

                             K.W. MINISTRIES, INC., Appellant

                                                 V.

                    AUCTION CREDIT ENTERPRISES, LLC, Appellee

                       On Appeal from the 116th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-14570

                                            ORDER
       We GRANT appellant’s March 30, 2015 unopposed motion for an extension of time to

file an amended brief. We ORDER the amended brief tendered to this Court by appellant on

March 24, 2015 filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE